Citation Nr: 0935951	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-27 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By a rating action in December 2005, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee disorder.  Subsequently, in a 
September 2007 rating action, the RO denied the claim for 
service connection for PTSD.  The Veteran perfected a timely 
appeal to those decisions.  

On June 30, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned.  A transcript of that 
hearing is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

A chronic right knee disorder was not manifest during service 
and is not attributable to service.  Arthritis was not shown 
within the initial post-service year.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2005 from the RO to the Veteran 
which was issued prior to the RO decision in December 2005.  
That letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the duty to assist, the Veteran was provided an 
opportunity at that time to submit additional evidence.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded a VA examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination 
was conducted by a medical professional, who reviewed the 
medical records, solicited history from the Veteran, examined 
the Veteran, and provided subsequent opinions.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a right knee disorder, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the Veteran is represented by a highly 
qualified  Veterans service organization, the Board finds 
that there has been essential fairness.  

II.  Factual background.

The Veteran entered active duty in July 1968.  An induction 
examination in September 1967 was negative for any complaints 
of a right knee disorder and clinical evaluation of the lower 
extremities was normal.  The service treatment records 
reflect that the Veteran was seen on July 25, 1968, during 
his first week of basic training, for complaints of knee pain 
on the lateral side of the right knee.  Examination of the 
knee was essentially negative.  On July 30, 1968, the Veteran 
was again seen for complaints of knee pain; he was given an 
ace wrap and placed on light duty for 1 to 2 days.  At the 
time of his separation examination in March 1969, the Veteran 
denied any history of knee problems and clinical evaluation 
of the lower extremities was normal.  

The Veteran's claim of entitlement to service connection for 
a right knee disorder (VA Form 21-526) was received in 
February 2005.  Submitted in support of the Veteran's claim 
was a private treatment note, dated in January 1998, 
indicating that the Veteran was seen for complaints of 
swelling and popping in the right knee for the past 3 months.  
X-ray study of the right knee revealed mild degenerative 
joint disease of the knee. 

Of record is a July 2006 treatment report from the South 
Texas Orthopaedic and Fracture clinic.  The Veteran indicated 
that he injured his right knee while in was running in 
service in 1968.  He stated that he was running while doing 
some physical training, lost his balance, and he turned his 
right knee.  The Veteran indicated that he now experienced 
popping and grinding, with occasional locking of the right 
knee.  It was noted that new x-rays showed osteophyte 
formation medially and laterally on the patella around the 
condyles.  The examiner stated that the Veteran was hurting 
and had some tenderness over the medial collateral, though he 
had some definite endpoint both medially and laterally 
suggesting complete stability.  The examiner stated that the 
Veteran's biggest problem was a tear of his medial meniscus.  

Of record is an accident report, dated March 6, 2007, wherein 
it was noted that the Veteran injured his right knee, hand 
and hip when he fell down on a sidewalk.  

The Veteran was afforded a VA examination in May 2008.  At 
that time, the in-service treatment referable to the right 
knee was noted.  The Veteran stated that he continued to have 
pain but he did not complain.  Following an evaluation of the 
knee, the Veteran was diagnosed with status post arthroscopic 
surgery, right knee with mild chondromalacia patella.  The 
examiner stated that, following a complete review of the 
claims folder and a physical evaluation of the Veteran, it 
was his opinion that it was less likely as not that the 
current knee condition was caused by or the result of his 
1968 in-service injury.  He explained that the Veteran had no 
further medical treatment on his right knee from 1968 until 
1998.  He also had a couple of subsequent injuries since that 
time as well as left leg sciatica which has resulted in 
increased right knee pain.  

At his personal hearing in June 2009, the Veteran indicated 
that he injured his right knee in service in 1968, under 
circumstances previously described.  He explained that he was 
sent to sick call and was given a wrap and an ointment for 
the knee.  He was then placed on light duty for a couple of 
days.  The Veteran noted that the knee got worse over time.  
He explained that after injuring the knee, he was young and 
didn't complain about the knee.  However, he stated that the 
knee did bother him and has continued to bother him to the 
point that he can barely walk on it.  The Veteran indicated 
that he had surgery on the right knee three years ago.  He 
testified that the right knee was always a problem, but he 
didn't want to accept it until 1998 when it started popping, 
grinding and swelling up.  The Veteran indicated that he did 
not think of telling his primary care doctor of the in-
service injury when he sought treatment in 1998.  The Veteran 
maintains that he currently experiences pain and swelling in 
the right knee.  The Veteran concedes that, while he might 
have received treatment prior to 1998, he was unable to 
obtain those records.  

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a right 
knee disorder.  Significantly, while the service treatment 
records reflect complaints of right knee pain in July 1968, 
this is found to reflect an acute and transitory condition as 
the remainder of the service treatment records are completely 
silent with respect to any complaints or diagnosis of a right 
knee disorder.  In fact, at the time of his separation 
examination in March 1969, clinical evaluation of the lower 
extremities was normal and the Veteran denied any complaints 
at that time.  The first clinical documentation of the onset 
of a chronic right knee disorder is dated in January 1998, 
some 29 years after service separation.  The Court has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran here has contended continuity of right knee 
symptomatology following the in-service incident when he 
stepped in a pothole.  However, upon separation examination 
March 1969, the Veteran denied any knee problems and clinical 
evaluation of the lower extremities was normal.  Moreover, he 
failed to raise a claim of entitlement to service connection 
for a right knee disability until 2005, over 30 years 
following discharge.  Even acknowledging the possibility of 
unavailable private records prior to 1998, this failure to 
raise a claim strongly suggests that he has not suffered from 
chronic and continuous symptomatology since active service.
Therefore, continuity of symptomatology has not been 
demonstrated, either by the clinical evidence or through the 
Veteran's statements.

The Board also finds that there is no reliable evidence 
demonstrating a relationship between the Veteran's currently 
diagnosed right knee disorder and service. 

In addition, there is no reliable evidence indicating that 
there is a relationship between the Veteran's current right 
knee disorder and service.  To the contrary, following the VA 
examination in May 2008, the VA examiner reviewed the medical 
records, examined the Veteran, and offered his opinion that 
it is less likely as not that the current knee condition was 
caused by or the result of his 1968 in-service injury.  The 
Veteran has not submitted any reliable evidence of a nexus to 
service.  Moreover, while he may believe such a relationship 
exists, the question of etiology in this case involves 
complex issues that the Veteran, as a layperson is not 
competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's right knee disorder was not incurred in or 
aggravated by service, and there is no evidence of a nexus 
between the post-service diagnoses and active service.  As 
such, the Veteran's claim for service connection for a right 
knee disorder must be denied.  There is no doubt of material 
fact to be resolved in the Veteran's favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  

Additionally, because arthritis was not manifest in the first 
post-service year, a grant of presumptive service connection 
based on chronic disease is not possible.  38 C.F.R. 
§§ 3.307, 3.309.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran seeks service connection for PTSD.  To prevail in 
such a claim, the following is required: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  

When the evidence does not establish that a Veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

In this case, the Veteran's personnel documents indicate that 
he served in Vietnam as a wheel vehicle mechanic during the 
period from December 1968 to December 1969.  The records 
describe the units to which the Veteran was attached during 
his time in service.  

The record here contains several diagnoses of PTSD; 
significantly, a June 2007 VA progress note indicates that 
the Veteran had a positive screening for PTSD based on 
positive answers to four target questions.  An attending 
note, dated in October 2008, reflects a PTSD, chronic.  
However, in order for service connection to be warranted, 
such diagnosis must be predicated on an in-service stressor.  
Here, the record does not verify any of the claimed in-
service stressors.  Moreover, although the RO issued a formal 
finding in October 2008 that insufficient information had 
been provided to attempt such verification, the Board finds 
that several reported stressors are potentially capable of 
verification.  

Specifically, at his personal hearing in June 2009, the 
Veteran indicated that he was attached to the 2nd Battery 17th 
Artillery while in Vietnam and that his base was located at 
An Khe on Highway.  He noted that his base came under attack 
on several occasions.  The Veteran reported an incident when 
his unit was ambushed and they Vietcong brought the men and 
dumped them off in front of the gates while they were out in 
the field; the noted that one of the men killed was the 
unit's barber.  During another incident, their second 
Lieutenant was killed.  The Veteran also recalled an incident 
when their tanker was hit by a mortar round and all three 
people inside were killed.  Upon his return from Vietnam, he 
felt very different and experienced flashbacks of his 
experiences in the warzone; he started drinking and smoking 
marijuana and eventually became addicted.  

Based on the record, it does not appear that the RO requested 
the assistance of U.S. Army and Joint Services Records 
Research Center (JSRRC) in attempting to locate corroborative 
evidence of the Veteran's asserted stressors of the ambush on 
his unit at An Khe and the death of their barber and second 
lieutenant.

In light of the military personnel records and the 
information provided by the Veteran at his personal hearing, 
the Board finds that enough specificity has been provided to 
enable a search to be conducted.  Therefore, a request to the 
JSRRC should be made.  Again, the objective of the research 
request is to determine the types of activities and duties 
performed by members of the Veteran's unit during the times 
identified.  

Again, since the RO's formal finding on a lack of information 
to verify stressors, the Veteran has provided additional 
information with which another search could be performed.  As 
such, further development is warranted.  

Further, if JSRRC or any other appropriate department is able 
to corroborate the Veteran's claimed in-service stressors, 
then the Veteran should be scheduled for a VA examination to 
determine if any current PTSD diagnosis is attributable to 
such stressors.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  Based on the details provided by the 
Veteran in the record and the information 
categorized in the body of this remand, 
the RO should prepare a report detailing 
the nature of any stressor that it has 
determined is established by the record.  
The report should be sent to the U.S. 
Army and Joint Services Records Research 
Center in an to attempt to verify through 
unit records the stressor events.  If no 
stressor has been verified, state this in 
the report.  This report is then to be 
added to the claims folder.  

2.  If and only if a stressor event is 
verified, then a VA psychiatric 
examination should be scheduled.  The 
claims file must be reviewed in 
conjunction with such the examination.  
The VA examiner should state whether, 
based on the corroboration of an in-
service stressful event, the Veteran now 
has a diagnosis of PTSD that conforms to 
the American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor. If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If an opinion can not be 
provided without resorting to 
speculation, the examiner must explain 
why it would be speculate to respond.  

3.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  

Thereafter, the case then should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the Veteran until he receives further 
notice.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the Veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


